 1 S. Frank Harrell, Esq. – SBN 133437
     sharrell@lynberg.com
 2 Jesse K. Cox, Esq. – SBN 285218
     jcox@lynberg.com
 3 Edward Z. Kotkin, Esq. – SBN 155588
     ekotkin@lynberg.com
 4 LYNBERG & WATKINS
     A Professional Corporation
 5 1100 W. Town & Country Road, Suite 1450
     Orange, California 92868
 6 (714) 937-1010 Telephone
     (714) 937-1003 Facsimile
 7
     Attorneys for Defendants COUNTY OF ORANGE
 8 and DEPUTY CHAD RENEGAR

 9                              UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT COURT OF CALIFORNIA
11 JEREMY HOLLOWAY,                                 Case No. 8:19-cv-01514 DOC (DFMx)
12 Plaintiff,                                       Assigned for All Purposes to:
                                                    Hon. David O. Carter, Courtroom 9D
13 vs.
                                                   -----------------------
                                                   [PROPOSED] ORDER ON JOINT
                                                   ----------------------
14 COUNTY OF ORANGE; DEPUTY                         STIPULATION FOR PROTECTIVE
   CHAD RENEGAR, individually as a                  ORDER
15 peace officer; and DOES 1-20,
                                                    Trial Date:      November 10, 2020
16                                                  Complaint Filed: August 6, 2019
     Defendants.
17

18                                  ----------------------
                                    -----------------------
                                      [PROPOSED] ORDER
19            Pursuant to the “Joint Stipulation for Protective Order,” by and between
20 Defendants County of Orange and Deputy Chad Renegar, and Plaintiff Jeremy

21 Holloway, and good cause appearing, the Court adopts the parties’ Joint Stipulation

22 as its Order.

23            IT IS SO ORDERED.
24 DATED: October ____,
                   30 2019
25

26                                         By::
27                                                Hon. Douglas F. McCormick
28   4845-7866-1034, v. 1                         United States Magistrate Judge

                                         1
          --------------------
         ---------------------
           [PROPOSED] ORDER ON JOINT STIPULATION FOR PROTECTIVE ORDER
